                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DNISION
                                     No. 5:18-CV-333-D


JOHN RONALD WIIlTE,                            )
                                               )
                              Plaintiff:       )
                                               )
                      v.                       )                ORDER
                                               )
INTERNAL REVENUE SERVICE,                      )
                                               )
                              Defendant.       )

         On September 10, 2018, John Ronald White ("White" or "plaintiff'), appearing pro se, filed

a motion to have all case documents sent by CM/ECF system [D.E. 15]. The motion is unclear.

White has access to the CM/ECF system to review the court's docket through the public access

tenninals in the clerk's office and via PACER. White also can be a receiving user of CM/ECF. See

Local Civil Rule 5.1 (b). The rules ofthis court, however, prohibit White from electronic filing with

this court. See id.

         Plaintiffs motion for access to pacer to file electronically [D.E. 15] is DENIED. To the

extent that plaintiff wants to register to be a receiving user under Local Civil Rule 5 .1 (b)(2) he may

do so.

         SO ORDERED. This I:(' day of October 2018.



                                                       JttHsl:oo"vE~ rn
                                                       United States District Judge
